Name: Commission Regulation (EEC) No 156/85 of 21 January 1985 concerning a fifth amendment to Regulation (EEC) No 500/84 allocating import quotas fixed for certain products originating in the United States of America
 Type: Regulation
 Subject Matter: America;  tariff policy
 Date Published: nan

 23 . 1 . 85 Official Journal of the European Communities No L 19/5 COMMISSION REGULATION (EEC) No 156/85 of 21 January 1985 concerning a fifth amendment to Regulation (EEC) No 500/84 allocating import quotas fixed for certain products originating in the United States of America have occurred and to ensure that the impact of the measure remains within the limits of the objective pursued ; whereas this adjustment is limited to increasing the share of certain polyethylenes and decreasing the share of others within the global quota fixed by the Council for this product ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Quota Administration Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 349/84 of 6 February 1984 suspending tariff concessions and increasing duties under the Common Customs Tariff with regard to certain products originating in the United States of America and establishing quantitative restrictions with regard to other products originating in that country ('), as amended by Regulation (EEC) No 1 346/84 (2), and in particular Article 3 (2) thereof, Whereas Commission Regulation (EEC) No 500/84 (3), as last amended by Regulation (EEC) No 3264/84 (4), broke down the import quotas fixed for certain products originating in the United States of America into two parts, of which the first is distributed amongst the Member States and the second constitutes a Community reserve ; Whereas it is necessary to adjust, for two Member States, the allocation of the shares for polyethylene, notably because of urgent supply requirements which HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 500/84 is hereby amended in accordance with the Annex hereto. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Merhber States. Done at Brussels, 21 January 1985 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 40, 11 . 2 . 1984, p. 1 . (2) OJ No L 131 , 17 . 5 . 1984, p. 1 . 3 OJ No L 57, 28 . 2 . 1984, p. 7 . (4) OJ No 1 305, 23 . 11 . 1984, p . 19 . No L 19/6 Official Journal of the European Communities 23 . 1 . 85 ANNEX ('000 ECU) NIMEXE France Italy 39.02-09 300 2 540 39.02-11 480 350